F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        MAY 12 1997
                                   PUBLISH

                  UNITED STATES COURT OF APPEALS                     PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                                    No. 96-6173

 JOHN R. TAYLOR,

       Defendant-Appellant.


                 Appeal from the United States District Court
                    for the Western District of Oklahoma
                           (D.C. No. CR-95-158-T)


Vicki Mandell-King, Assistant Federal Public Defender (Michael G. Katz, Federal
Public Defender with her on the briefs), Denver, Colorado, for Plaintiff-Appellee.

Frank Michael Ringer, Assistant United States Attorney (Patrick M. Ryan, United
States Attorney, with him on the brief), Oklahoma City, Oklahoma, for
Defendant-Appellant.



Before BRORBY, HOLLOWAY and EBEL, Circuit Judges.


BRORBY, Circuit Judge.



      An Oklahoma federal jury convicted John R. Taylor of possession with
intent to distribute cocaine base, conspiracy to possess with intent to distribute

and to distribute cocaine base, and possession of a firearm by a convicted felon.

The United States District Court for the Western District of Oklahoma sentenced

Mr. Taylor to 360 months imprisonment for each offense. Mr. Taylor appeals his

convictions, arguing: (1) the district court violated his Sixth Amendment right to

counsel by failing to ensure he voluntarily, knowingly and intelligently waived

that right, and (2) his conviction for possession of a firearm by a convicted felon

was not supported by sufficient evidence. We reverse and remand to the district

court.



I. FACTUAL AND PROCEDURAL BACKGROUND

         On October 26, 1995, Mr. Taylor was arrested for possession with intent to

distribute cocaine base. Mr. Taylor appeared before a United States magistrate

judge who appointed counsel, Joseph Wells, to represent Mr. Taylor. The

magistrate judge also advised Mr. Taylor of his rights and the charges against

him.



         In November 1995, a grand jury returned an indictment against Mr. Taylor

and three other named defendants. The indictment charged Mr. Taylor with the

following four offenses: (1) conspiracy to possess with intent to distribute and to


                                          -2-
distribute cocaine base, in violation of 21 U.S.C. § 846; (2) possession with intent

to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1); (3) possession of

a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1); and (4)

receipt of a firearm, in violation of 18 U.S.C. § 922(k).



      On December 14, 1995, Mr. Wells moved to withdraw as counsel of record

for Mr. Taylor. Mr. Wells informed the court Mr. Taylor intended to represent

himself pro se. On that same date, Mr. Taylor filed an appearance form

indicating himself as counsel.



      Thereafter, on December 18, 1995, the court entered the following order:

             The motion to withdraw of court appointed counsel, Joseph L.
      Wells, is denied. Counsel is requested to serve in a stand-by
      advisory capacity only, in the event the defendant elects to represent
      himself, pro se. The defendant is directed to declare his intentions in
      this regard by written statement filed with the clerk of court within
      ten (10) days to that effect, acknowledging his assumption of all
      matters related to his defense and preparation for trial.

             If defendant elects to continue to avail himself of the services
      of his court appointed counsel he shall so state by written statement
      within ten (10) days hereof.

Notwithstanding the court's explicit directive, Mr. Taylor never responded to the

December 18 order. However, Mr. Taylor did draft, sign and file a "Motion to

Demurrer" and a "Writ of Mandamus" with the court prior to trial. On January


                                         -3-
24, 1996, the district court denied the "Motion to Demurrer" and "Writ of

Mandamus."



        Mr. Taylor's trial began on March 11, 1996. Prior to jury selection, the

district judge encouraged Mr. Taylor to use the services of Mr. Wells. The court

stated:

               Mr. Taylor, as someone appearing on his own behalf, it's your
        right to do that, and we'll try the case just as well as we can under
        these circumstances.

               I do want to encourage you, however, to utilize Mr. Wells and
        get his guidance on matters that might not be familiar to you. It's
        very technical, it's not a simple matter, federal criminal procedure,
        and I want to make sure that this trial is fair to you and fair to your
        co-defendant as well as to the government. So he's there as a
        resource to you, and I do encourage you to use him as much as you
        can in order to facilitate the trial.


        Although Mr. Taylor made no opening statement at trial, he cross-examined

some of the government's witnesses. Mr. Taylor allowed Mr. Wells to cross-

examine one government witness, and Mr. Taylor did not resist when Mr. Wells

objected to certain testimony. In addition, Mr. Taylor relied on Mr. Well's advice

with respect to certain matters. Mr. Taylor delivered a closing argument to the

jury.



        The government's evidence at trial revealed Mr. Taylor came to Oklahoma

                                           -4-
City, Oklahoma, from California in June 1995. Mr. Taylor brought two ounces of

cocaine with him and Mr. Taylor and Ahmad Jamal Davis sold the cocaine to

individuals in Oklahoma City. In July 1995, Mr. Taylor flew back to California,

and returned with nine ounces of powder cocaine. The cocaine was "cooked" and

half of it was sold.



      In August 1995, Abdoulia Wallace, Mr. Davis, and Mr. Taylor were staying

in apartment 120 at the Silvercrest Apartments in Oklahoma City. Apparently,

Jimmy D. Reed had rented the apartment for Mr. Taylor and Mr. Wallace.



      On or before August 2, 1995, the Oklahoma City Police Department

obtained a search warrant permitting the police to search Silvercrest apartment

120. The police executed this search warrant on the afternoon of August 2, 1995.

Mr. Taylor, Mr. Wallace, and Dominique Banks were in apartment 120 at the time

of the search. When the officers entered the apartment, Mr. Taylor was "by the

couch" near the front door, Mr. Banks was seated at a nearby table, and Mr.

Wallace was situated in the northeast bedroom. Mr. Taylor consented to a police

search of his person. Officer Mike Kelly, who conducted the search of Mr.

Taylor, found no guns or weapons on Mr. Taylor.




                                        -5-
      Officer Kelly also participated in the search of the northeast bedroom. In

the closet in the northeast bedroom, Officer Kelly uncovered approximately 22.6

grams of crack cocaine, a Jennings Bryco nine millimeter handgun, and some

bullets. Officer Kelly found a Davis .380 handgun under the mattress in the

northeast bedroom. In an entertainment center located in the northeast bedroom,

Officer Kelly discovered more crack cocaine along with digital scales and plastic

baggies. Also in the entertainment center, Officer Kelly found Western Union

money transfers in the name of John Taylor and Joanne Taylor, and pawn shop

tickets from A & V Pawn Shop in Long Beach, California. At trial, Stanley

Zuckerman, the president of A & V Pawn Shop, testified his records established

the pawn tickets found in the entertainment center belonged to Mr. Taylor.



      Also at trial, Mr. Davis, Mr. Reed, and Rhonda Moore each testified they

had never seen Mr. Taylor carry a gun. However, Burgundy Pierce testified she

had seen Mr. Taylor with a gun on one or two occasions. Although her

description of the gun she saw Mr. Taylor carrying was vague, Ms. Pierce stated it

was a small handgun, and she believed it was a revolver, not an automatic.



      On March 13, 1995, the jury returned a verdict of guilty against Mr. Taylor

on the following three charges: (1) conspiracy to possess with intent to distribute


                                         -6-
and to distribute cocaine base; (2) possession with intent to distribute cocaine

base; and (3) possession of a firearm by a convicted felon. The jury acquitted Mr.

Taylor on the charge of receipt of a firearm.



      At sentencing, the court asked Mr. Taylor if he wished to continue to

represent himself, and Mr. Taylor responded it did not matter to him. The court

complimented Mr. Taylor on his intelligence and expressed its wish it had been

put to "more constructive use." The court then sentenced Mr. Taylor to 360

months imprisonment for each drug count and 120 months imprisonment for the

possession of firearm count. The court ordered the sentences to run concurrently.



II. ISSUES RAISED ON APPEAL

      Mr. Taylor raises the following two issues on appeal: (1) whether the

district court violated Mr. Taylor's Sixth Amendment right to counsel by failing to

adequately ensure Mr. Taylor's decision to waive his right to counsel was made

voluntarily, knowingly, and intelligently; and (2) whether Mr. Taylor's conviction

of possession of a firearm by a convicted felon should be reversed for insufficient

evidence.




                                         -7-
III. ANALYSIS

      A. Sixth Amendment Right to Counsel

      Mr. Taylor first contends the district court violated his Sixth Amendment

right to counsel by failing to adequately determine his decision to waive counsel

and represent himself was made voluntarily, knowingly, and intelligently. We

review de novo the question of whether a waiver of counsel is voluntary,

knowing, and intelligent. Brewer v. Williams, 430 U.S. 387, 403-04 (1977);

United States v. Burson, 952 F.2d 1196, 1199 (10th Cir. 1991), cert. denied, 503

U.S. 997 (1992); United States v. Silkwood, 893 F.2d 245, 248 (10th Cir. 1989),

cert. denied, 496 U.S. 908 (1990).



      An accused has a Sixth Amendment right to waive his right to counsel and

conduct his own defense in a criminal case. Faretta v. California, 422 U.S. 806,

821, 832 (1975); United States v. Willie, 941 F.2d 1384, 1388 (10th Cir. 1991),

cert. denied, 502 U.S. 1106 (1992). However, a waiver of counsel will not be

valid unless it is "'an intentional relinquishment or abandonment of a known right

or privilege.'" Willie, 941 F.2d at 1388 (quoting United States v. McConnell, 749

F.2d 1441, 1450-51 (10th Cir. 1984)). In determining whether a defendant has

effectively waived his right to counsel we must conduct two distinct inquiries.

First, we must determine whether the defendant voluntarily waived his right to


                                        -8-
counsel. See United States v. Padilla, 819 F.2d 952, 955-56 (10th Cir. 1987).

Second, we must determine whether the defendant's waiver of his right to counsel

was made knowingly and intelligently. See id. at 956. The defendant's waiver

will be deemed effective only if it was made voluntarily, knowingly, and

intelligently. This court "will indulge in every reasonable presumption against

waiver." Baker v. Kaiser, 929 F.2d 1495, 1500 (10th Cir. 1991).



      Applying the two-part inquiry to the case at bar, we first review whether

Mr. Taylor voluntarily waived his right to counsel. The question of whether a

defendant's waiver of counsel is voluntary turns on whether the defendant's

objections to his counsel are such that he has a right to new counsel. Padilla, 819

F.2d at 955. In other words, for the waiver to be voluntary, this court must be

confident the defendant is not forced to make a "choice" between incompetent

counsel or appearing pro se. Silkwood, 893 F.2d at 248. However, "a refusal

without good cause to proceed with able appointed counsel is a 'voluntary'

waiver." Maynard v. Meachum, 545 F.2d 273, 278 (1st Cir. 1976). Thus, unless

a defendant establishes good cause entitling him to the appointment of new

counsel, the defendant's decision to waive counsel will be deemed voluntary. See

Padilla, 819 F.2d at 955.




                                         -9-
      In the present case, Mr. Wells moved to withdraw from his representation

of Mr. Taylor on the grounds Mr. Taylor intended to represent himself pro se.

Following the motion to withdraw, Mr. Taylor did not seek the appointment of

substitute counsel. Rather, Mr. Taylor filed a notice of appearance indicating

himself as counsel of record. The record does not indicate Mr. Taylor ever

complained that Mr. Wells was incompetent or unprepared to provide adequate

representation for Mr. Taylor. It appears Mr. Taylor simply decided to represent

himself because he wanted to do so, not because he believed he was entitled to

new counsel. Because Mr. Taylor never even argued Mr. Wells was unqualified

to represent him or that Mr. Taylor was entitled to substitute counsel, we find his

waiver of counsel to be voluntary.



      Next, we must decide whether Mr. Taylor knowingly and intelligently

waived his right to counsel. In determining this issue, we look to the record and

the entire circumstances of the case, including the defendant's age and education,

the defendant's previous experience with criminal trials, and the defendant's

background, experience, and conduct. Id. at 958. The Supreme Court has stated

the trial judge "can make certain that an accused's professed waiver of counsel is

understandingly and wisely made only from a penetrating and comprehensive

examination of all the circumstances under which such a plea is tendered." Von


                                        -10-
Moltke v. Gillies, 332 U.S. 708, 724 (1947). "Ideally, the trial judge should

conduct a thorough and comprehensive formal inquiry of the defendant on the

record to demonstrate that the defendant is aware of the nature of the charges, the

range of allowable punishments and possible defenses, and is fully informed of

the risks of proceeding pro se." Willie, 941 F.2d at 1388. The record should

establish the defendant had a sense of the magnitude of the undertaking and the

inherent hazards of self-representation at the time of his decision to proceed pro

se. Padilla, 819 F.2d at 956.



      In Padilla, the defendant, who proceeded pro se at trial, appealed his

convictions for unlawful possession of a firearm, arguing, inter alia, his Sixth

Amendment right to counsel was violated because the record failed to establish he

knowingly and intelligently waived his right to competent representation. Id. at

954-55. Although we stated the question of a knowing and intelligent waiver

turns on the entire circumstances of the case, id. at 958, we noted, relying on

Supreme Court precedent,

      The task of ensuring that defendant possesses the requisite
      understanding initially falls on the trial judge, who must bear in mind
      the strong presumption against waiver....

                   To be valid such waiver must be made with an
             apprehension of the nature of the charges, the statutory
             offenses included within them, the range of allowable
             punishments thereunder, possible defenses to the charges

                                         -11-
             and circumstances in mitigation thereof, and all other
             facts essential to a broad understanding of the whole
             matter.

             ....

            This court has reiterated that the factors articulated must be
      conveyed to the defendant by the trial judge and must appear on the
      record so that our review may be conducted without speculation.

Id. at 956-57 (emphasis omitted) (quoting Von Moltke, 332 U.S. at 723-24).

Because the record in Padilla did not indicate the trial court conducted a thorough

and comprehensive examination to determine whether the defendant's waiver was

knowingly and intelligently made, we concluded it was impossible to determine

whether the defendant made his choice with his "eyes open." Id. at 957, 959.

Consequently, we reversed the defendant's convictions. Id. at 964.



      In the present case, the trial court warned Mr. Taylor on the first day of

trial that federal criminal procedure was "very technical" and "not a simple

matter." The court encouraged Mr. Taylor "to utilize Mr. Wells and get his

guidance on matters that might not be familiar to [him]." Yet, other than these

general advisements, the court did nothing to ensure Mr. Taylor's waiver of his

right to counsel was knowing and intelligent. Similar to the trial court in Padilla,

the court in the present case never advised Mr. Taylor of the dangers and

disadvantages of self-representation. Nor did the court ever ask Mr. Taylor his


                                         -12-
reasons for proceeding pro se or whether Mr. Taylor actually understood the

consequences of his decision.



      Although the magistrate judge informed Mr. Taylor of the charges against

him at his arraignment, this was done outside the context of his waiver of the

right to counsel. At no time did the trial court discuss with Mr. Taylor any

possible defenses to the charges against him or circumstances that might serve as

mitigating factors. Furthermore, the record does not indicate the trial court ever

informed Mr. Taylor that he would be expected to follow the intricate rules of

evidence and criminal procedure. See id. at 957.



      Notwithstanding the trial court's failure to "make a comprehensive and

probing formal inquiry into the knowingness and intelligence of [Mr. Taylor's]

waiver," see Willie, 941 F.2d at 1391, the government contends the totality of the

circumstances in the case establish Mr. Taylor knowingly and intelligently waived

his Sixth Amendment right to counsel. The government contends Mr. Taylor is an

intelligent individual who provided sound representation for himself. According

to the government, because Mr. Taylor filed "skillfully written" pretrial motions,

cross-examined witnesses with "the skill of a trial lawyer," and "professionally

argued his case to the jury," he understood his right to counsel and effectively


                                         -13-
waived that right.



      The government cites Willie in support of its argument that the record as a

whole establishes Mr. Taylor effectively waived his right to counsel. 941 F.2d at

1388-91. In Willie, the defendant, who was charged with failure to file income

tax returns, informed the court that he would not accept any court-appointed

attorney and he objected to any attempt by the judge to violate his right of self-

representation. 941 F.2d at 1389. Prior to trial, the defendant filed ten pro se

petitions with the court, including amended pleadings, two motions to dismiss,

and jury instructions. Id. The defendant represented himself at trial and was

convicted on four counts of failure to file income tax returns. Id. at 1387.



      Thereafter, the defendant appealed his convictions to this court, arguing,

inter alia, he did not make a knowing, voluntary, and intelligent waiver of his

right to counsel. Id. at 1387-88. Although we found the trial court failed to

conduct a thorough inquiry of the defendant on the record to ensure the defendant

was aware of the dangers and disadvantages of self-representation, we concluded

the surrounding facts and circumstances demonstrated the defendant understood

and effectively waived his right to counsel. Id. at 1388-90. Specifically, we held

"Willie's repeated and unequivocal assertions of his right to self-representation,


                                         -14-
his continuous stubborn refusal to accept the services of admittedly competent

and available counsel, his numerous pro se petitions and his clear expression that

he could only work with an attorney who shared his views on taxation,

constitute[d] a valid implied waiver of his right to counsel." Id. at 1390.



      The facts of the present case are distinguishable from Willie. Unlike the

defendant in Willie, see id. at 1390, Mr. Taylor did not make "repeated and

unequivocal assertions of his right to self-representation." Mr. Taylor merely

filed a notice of appearance indicating himself as counsel of record. Mr. Taylor

did not even respond to the court's order directing Mr. Taylor to "declare his

intentions [concerning self-representation]" in a written statement. In contrast to

the defendant in Willie, see id. at 1388, Mr. Taylor never stated he would not

accept any court-appointed attorney or "object[ed] to any attempt by the judge to

violate that right." Id. at 1389.



      Nor did Mr. Taylor stubbornly refuse to accept the services of counsel, as

did the defendant in Willie. See id. at 1390. Mr. Taylor permitted Mr. Wells to

cross-examine a government witness and Mr. Taylor did not complain when Mr.

Wells lodged certain evidentiary objections at trial. Mr. Taylor also relied on the

advice of Mr. Wells at times during the trial.


                                         -15-
      In addition, Mr. Taylor did not file numerous pretrial motions with the

district court. While the defendant in Willie filed at least ten pretrial petitions, id.

at 1389, Mr. Taylor only filed a pro se "Motion to Demurrer" and a "Writ of

Mandamus" with the district court prior to trial. Mr. Wells assisted in the filing

of these two motions. Although the government alleges these motions were

"skillfully written", we believe this to be of no moment. The trial court denied

the motions in a three-page order without a hearing.



      In light of the strong presumption against waiver, see Padilla, 819 F.2d at

956, and the significant differences between the facts in the present case and

those in Willie, we do not believe we can infer a knowing and intelligent waiver

from the record in this case. At the time of trial, Mr. Taylor was an intelligent

twenty-nine-year-old man. 1 However, even assuming Mr. Taylor's pro se

representation was exemplary, as the government contends, we do not believe we

can conclude Mr. Taylor knowingly and intelligently waived his right to counsel

without engaging in impermissible speculation. See Padilla, 819 F.2d at 957.

The district court utterly failed in its responsibility to advise Mr. Taylor of the


      1
        The record is unclear as to whether Mr. Taylor is a high school graduate.
Although Mr. Taylor claimed to have graduated from Rodia High School in Los
Angeles, California, Rodia High School reported no record of Mr. Taylor's
enrollment at the school.


                                          -16-
perils and risks of self-representation, and to ensure Mr. Taylor's waiver was

"understandingly and wisely made." See id. at 957. Unlike Willie, Mr. Taylor's

conduct and the surrounding circumstances in the present case fail to demonstrate

a knowing and intelligent waiver of Mr. Taylor's right to counsel. Consequently,

we conclude the trial court violated Mr. Taylor's Sixth Amendment right to

counsel by failing to obtain an effective waiver of that right.



      Notwithstanding our conclusion, the government argues in the alternative

that because Mr. Taylor did not unequivocally waive his right to counsel, Mr.

Taylor received a hybrid form of representation. The government claims the trial

court was under no obligation to ensure Mr. Taylor intelligently and knowingly

waived his right to counsel because the representation was hybrid.



      The government cites United States v. Leggett, 81 F.3d 220 (D.C. Cir.

1996) in support of its hybrid representation argument. In Leggett, the defendant

was indicted and tried on charges of bribery conspiracy and bribery. Id. at 222.

On the second day of trial, the defendant complained to the court concerning his

counsel's lack of knowledge on issues the defendant deemed important to his

defense. Id. at 224. When the court advised the defendant of his constitutional

right to represent himself, the defendant informed the court "he was 'not


                                         -17-
interested in representing [himself]' and was 'not interested in taking the lead,' but

rather 'wanted clarification as to whether' he could 'interject certain questions' of

a technical nature [to witnesses]." Id. at 225. Thereafter, the defendant cross-

examined three government witnesses, posed questions to two defense witnesses,

and made a closing argument to the jury following his counsel's closing argument.

Id. at 226. Although the jury found the defendant guilty on the bribery conspiracy

count, it did not reach a verdict on the bribery count. Id. at 223.



      The defendant in Leggett appealed his conviction for bribery conspiracy,

arguing, inter alia, the district court violated his Sixth Amendment rights by

allowing him to proceed pro se without first determining he had knowingly and

willingly waived his right to counsel. Id. at 222. In reviewing the defendant's

claim, the D.C. Circuit noted the trial court is only obligated to make the

defendant aware of the dangers and disadvantages of self-representation where

the defendant has chosen to proceed pro se. Id. at 224. According to the court,

"[t]he law presumes that a defendant has not exercised his right to represent

himself nor waived the right to counsel in the absence of an articulate and

unmistakable demand by the defendant to proceed pro se." Id. With respect to

the defendant in Leggett, the court found the record clearly indicated he never

waived his right to the assistance of counsel or invoked his right of self-


                                          -18-
representation. Id. at 226. Consequently, the court held the Sixth Amendment

did not require the district court to caution the defendant concerning the perils

and risks of self-representation. Id. at 226.



      In the present case, as in Leggett, Mr. Taylor participated in his defense at

trial along with the help of counsel. However, unlike the defendant in Leggett

who never invoked his right of self-representation, Mr. Taylor clearly elected to

waive his right to counsel and proceed pro se. Prior to trial, Mr. Taylor filed an

appearance form indicating himself as counsel and Mr. Wells moved to withdraw

as counsel of record, stating Mr. Taylor intended to represent himself. Although

the court never granted Mr. Wells' motion to withdraw, the court informed Mr.

Taylor on the first day of trial that "as someone [a]ppearing on his own behalf, it's

your right to do that, and we'll try the case just as well as we can under these

circumstances." The court went on to encourage Mr. Taylor to seek Mr. Wells

advise on unfamiliar matters. Thus, we believe the record establishes Mr. Taylor

unequivocally invoked his right of self-representation and the court recognized

such invocation. Mr. Wells' role in Mr. Taylor's defense was purely as an

advisory counsel. Because Mr. Taylor made an "articulable and unmistakable"

demand to proceed pro se, the trial court was obligated to ensure Mr. Taylor's

waiver of counsel was knowingly and intelligently made. See Leggett, 81 F.3d at


                                         -19-
224. The trial court's failure to secure such a waiver violated Mr. Taylor's Sixth

Amendment right to counsel. 2

      Having determined the district court violated Mr. Taylor's right to

competent counsel, we must next consider whether this violation is subject to

harmless error review. In Allen, we interpreted the Supreme Court's decision in

Penson v. Ohio, 488 U.S. 75 (1988), to preclude the application of harmless error

analysis to waiver of counsel cases. Allen, 895 F.2d at 1579-80. "'[T]he right to

counsel is "so basic to a fair trial that [its] infraction can never be treated as

harmless error."'" Id. at 1580 (quoting Penson, 488 U.S. at 353-54.) Thus, the

violation of Mr. Taylor's Sixth Amendment right to counsel in the case at bar was

not harmless error.



      B. Sufficiency of the Evidence




      2
          We note neither the appointment of advisory counsel nor the defendant's
reliance on such counsel can relieve the trial court of its duty to ensure a
defendant's waiver of counsel is knowingly and intelligently made. See Padilla,
819 F.2d at 959-60 ("the presence of advisory counsel in the courtroom or the
defendant's acquiescence in counsel's participation does not, by itself, relieve the
district court of its responsibility to ensure that defendant's waiver of counsel is
knowingly and intelligently made. Anything less than full representation by
counsel raises the question of valid waiver of the right to counsel.").


                                          -20-
      Mr. Taylor also asserts the evidence at trial was insufficient to support his

conviction on Count 5, possession of a firearm by a convicted felon. 3 In

reviewing the sufficiency of the evidence in a criminal case, "'[t]he evidence --

both direct and circumstantial, together with reasonable inferences to be drawn

therefrom -- is sufficient if, when taken in the light most favorable to the

government, a reasonable jury could find the defendant guilty beyond a

reasonable doubt.'" United States v. Sanders, 929 F.2d 1466, 1470 (10th Cir.)

(quoting United States v. Hooks, 780 F.2d 1526, 1531 (10th Cir.), cert. denied,

475 U.S. 1128 (1986)), cert. denied, 502 U.S. 846 (1991). The evidence

presented to support a conviction must be substantial; it must do more than raise a

mere suspicion of guilt. Sanders, 929 F.2d at 1470.



      The jury in this case convicted Mr. Taylor of violating 18 U.S.C.

§ 922(g)(1) by possessing a Jennings Bryco nine millimeter pistol. 18 U.S.C.


      3
         Although we have determined Mr. Taylor's Sixth Amendment right to
counsel was violated and Mr. Taylor is entitled to a new trial on all the charges
against him, we must still determine whether the evidence was sufficient to
support his conviction for possession of a firearm by a convicted felon. See
United States v. Morris, 612 F.2d 483, 491-92 (10th Cir. 1979) (considering
appellants' sufficiency of the evidence argument after determining appellants were
entitled to new trial because of violation of appellants' right to unanimous
verdicts). If the evidence was not sufficient to support that charge, as Mr. Taylor
contends, the government would be precluded from retrying Mr. Taylor on that
charge under the Double Jeopardy Clause of the Fifth Amendment. Id.


                                         -21-
§ 922(g)(1) prohibits any person who has been convicted of a crime punishable by

imprisonment for a term exceeding one year from possessing "in or affecting

commerce, any firearm or ammunition." To obtain a conviction under §

922(g)(1), the government must establish three elements beyond a reasonable

doubt: (1) the defendant was previously convicted of a felony; (2) the defendant

thereafter knowingly possessed a firearm; and (3) the possession was in or

affecting interstate commerce. United States v. Capps, 77 F.3d 350, 352 (10th

Cir.), cert. denied, 116 S. Ct. 2568 (1996). Here, Mr. Taylor contends the United

States failed to establish beyond a reasonable doubt the second element of this

statute -- he knowingly possessed the Jennings Bryco nine millimeter pistol.

According to Mr. Taylor, there is insufficient evidence to prove he actually or

constructively possessed the firearm.



      It is well settled the required "possession" for purposes of § 922(g) includes

both actual and constructive possession. See United States v. Mills, 29 F.3d 545,

549 (10th Cir. 1994). Generally, an individual has constructive possession over

an object when he or she knowingly has ownership, dominion, or control over the

object and the premises where it is found. United States v. Hager, 969 F.2d 883,

888 (10th Cir.), cert. denied, 506 U.S. 964 (1992); Mills, 29 F.3d at 549. In most

cases, dominion, control, and knowledge may be inferred where a defendant has


                                        -22-
exclusive possession of the premises; however, "joint occupancy alone cannot

sustain such an inference." Mills, 29 F.3d at 549. "In cases of joint occupancy,

where the government seeks to prove constructive possession by circumstantial

evidence, it must present evidence to show some connection or nexus between the

defendant and the firearm or other contraband.'" Id. In order to sustain a

conviction based upon constructive possession, the government must present

"'some evidence supporting at least a plausible inference that the defendant had

knowledge of and access to the weapon or contraband." Id. at 549-50 (quoting

United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993), cert. denied, 510

U.S. 1198 (1994)).



      In the case at bar, it is undisputed there is no evidence Mr. Taylor ever

actually possessed the Jennings Bryco nine millimeter handgun. However, the

government contends it proved Mr. Taylor constructively possessed the weapon.

The Oklahoma police discovered the pistol in the closet of the northeast bedroom

of apartment 120. The evidence at trial indicated Mr. Taylor was residing (albeit

temporarily) at apartment 120 along with Mr. Wallace and Mr. Banks on August

2, 1995. Because there was joint occupancy of the premises where the gun was

found, the government is required to produce some evidence to establish a nexus

between Mr. Taylor and the firearm. Mills, 29 F.3d at 549.


                                        -23-
      In support of its argument that Mr. Taylor constructively possessed the

Jennings Bryco nine millimeter pistol, the government points to the testimony of

Burgundy Pierce. Ms Pierce testified she saw Mr. Taylor with a small handgun

on one or two occasions. However, the date on which Ms. Pierce allegedly

observed Mr. Taylor carrying a gun is unclear from Ms. Pierce's testimony.

Furthermore, her description of the gun is vague and inconsistent with that of a

Jennings Bryco nine millimeter pistol. Ms. Pierce stated she believed the gun she

saw was a revolver. She also stated "it was one of those [guns] you have to

squeeze the trigger each time [to fire]." Although a nine millimeter pistol fits the

latter description, a nine millimeter is a semiautomatic weapon, not a revolver.

Thus, we do not believe Ms. Pierce's testimony sufficiently established Mr. Taylor

ever possessed or even had knowledge of the nine millimeter Jennings Bryco

pistol discovered in apartment 120.



      The government also contends it proved constructive possession through

the testimony of Jimmy Reed. Mr. Reed testified he saw a .380 handgun laying

on the fireplace mantle of apartment 120 on more than one occasion. We believe

the testimony of Mr. Reed is irrelevant to the issue of whether Mr. Taylor

constructively possessed the nine millimeter handgun. Count 5 of the indictment

charged Mr. Taylor with knowingly possessing a Jennings Bryco nine millimeter


                                         -24-
firearm, not a .380 caliber pistol. Although Count 6 of the indictment charged

Mr. Taylor with the unlawful receipt of a .380 pistol in violation of 18 U.S.C.

§ 922(k), the jury acquitted Mr. Taylor on that charge Hence, we do not believe

Mr. Reed's testimony concerning the .380 pistol establishes any nexus between

Mr. Taylor and the Jennings Bryco nine millimeter handgun.



      The government also contends the fact Western Union receipts and pawn

shop tickets belonging to Mr. Taylor were found in the northeast bedroom

established a sufficient nexus between Mr. Taylor and the Jennings Bryco nine

millimeter handgun. While it is undisputed the Western Union receipts and pawn

shop tickets found in the northeast bedroom belonged to Mr. Taylor, these

documents were not found in the same location as the gun. The gun was found in

the closet, while the Western Union receipts and pawn shop tickets were found in

an entertainment center. The government did not introduce any evidence

connecting the Western Union receipts or pawn shop tickets to the gun or any

other evidence discovered in the closet. Thus, the Western Union receipts and

pawn shop tickets merely established a connection between Mr. Taylor and the

northeast bedroom, not between Mr. Taylor and the gun.




                                        -25-
      If the government had established Mr. Taylor was the sole occupant of the

northeast bedroom, we could sustain Mr. Taylor's § 922(g)(1) conviction on the

basis of the Western Union receipts and pawn shop tickets. See United States v.

Owens, 70 F.3d 1118, 1127 (10th Cir. 1995) (evidence sufficient to establish

constructive possession under § 922(g) where defendant was arrested while

sleeping in bedroom, a semiautomatic handgun was under the bed, and there was

no indication he shared his bedroom with anyone else). However, joint

occupancy of a bedroom, without more, is insufficient to support a commission of

constructive possession of a gun found in a bedroom. United States v. Sullivan,

919 F.2d 1403, 1431 (10th Cir. 1990). The evidence at trial indicated joint

occupancy of the northeast bedroom. When the officers entered apartment 120 on

August 2, 1995, the police found and arrested Mr. Wallace in the northeast

bedroom, not Mr. Taylor. Furthermore, during the search of the northeast

bedroom closet, the police seized a jacket containing a bus ticket in the name of

Eric Reese. 4 Because the evidence indicated joint occupancy of the northeast

bedroom, we cannot infer Mr. Taylor had constructive possession of the handgun

from the mere fact Mr. Taylor was one of the bedroom's occupants.




      4
        The Oklahoma police arrested Mr. Reese during a search of Silvercrest
Apartment 159 on August 2, 1995. The police apparently executed search
warrants for apartments 120 and 159 at the same time.

                                        -26-
      Based on our review of the entire evidence, which we conducted in the

light most favorable to the government, we do not believe a reasonable jury could

conclude beyond a reasonable doubt Mr. Taylor actually or constructively

possessed the Jennings Bryco nine millimeter handgun. Not only did the

government fail to present any evidence tending to show Mr. Taylor had any

knowledge of the gun, but it also failed to establish any nexus between Mr. Taylor

and the gun. Consequently, we find Mr. Taylor's conviction under 18 U.S.C.

§ 922(g)(1) must be reversed based on insufficient evidence.



IV. CONCLUSION

      Based on the foregoing reasons, we hereby reverse Mr. Taylor's conviction

on Count 5, possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). We also reverse and remand Mr. Taylor's remaining

convictions to the district court for proceedings consistent with this opinion.




                                        -27-